Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 01/10/22.  Claims 1 – 12 has been examined and is pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. 20160261425 published Sept. 8, 2016.

Regarding claims 1 and 7 Horton anticipates, a method for automating architecture design, comprising:
receiving, by an analysis engine comprising at least one computer processor and from an API database, static API information enriched with dynamic usage data [0134, see smart home, analysis data, and processing engine 86];
generating, by the analysis engine, a plurality of architecture designs based on the static API information enriched with the dynamic usage data and a plurality of rules, wherein an architect selects one of the plurality of architecture designs [0134, see analyze data and generate statistics];
receiving, by the analysis engine, feedback resulting from a simulation of the selected architecture design [0108, see receive messages and analysis information also see 0527 – 0528 for simulating]; and
heuristically enhancing, by the analysis engine, at least one of the plurality of rules based on the feedback [0118, see rule-based inference engines and artificial intelligence].

Regarding claims 2 and 8, the method of claim 1, wherein the plurality of rules comprises one of security rules, architecture rules, infrastructure rules, and/or operation rules [0118, see rule based].

Regarding claims 3 and 9, the method of claim 1, wherein at least one of the plurality of rules is a manually-specified rule [0129, see rule based inference engine.

Regarding claims 4 and 10, the method of claim 1, wherein the feedback is received from a smart architecture simulator [0441, see smart environment and simulate].

Regarding claims 5 and 11, the method of claim 1, wherein an architect provides an adjustment to the selected architecture design before the selected architecture design is simulated.

Regarding claims 6 and 12, the method of claim 1, wherein the feedback comprises at least one of a number of resulting actions coming from an API call, a number of application services or modules required to service an API call, and a size of data storage required to service that API call [0185, see API calls].

Correspondence Information

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192